UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 02-30071

                                       (Summary Calendar)
                                       _________________


               FLORETTA SNOW-SORAPURU,


                                               Plaintiff - Appellant,

               versus


               GREYHOUND LINES INC., and (Its Insurer); UNIDENTIFIED
               PARTY,


                                               Defendants - Appellees.



                           Appeal from the United States District Court
                              For the Eastern District of Louisiana
                                       No. 00-CV-3553-F

                                         October 28, 2002


Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Plaintiff Floretta Snow-Sorapuru appeals the district court’s dismissal of her personal injury

suit against defendant Greyhound Lines, Inc. under Rule 52(c) of the Federal Rules of Civil


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Procedure. Snow-Sorapuru contends that the district court, applying Louisiana law in this diversity

action, erred in finding that her failure to look where she was sitting was the sole cause of her alleged

injury from a bro ken armrest on one of the defendant’s buses. Where a district court has entered

judgment after hearing all the evidence on a crucial issue of fact pursuant to Rule 52(c), its findings

of fact are reviewed only for clear error while its conclusions of law are reviewed de novo. See

Samson v. Apollo Res., Inc., 242 F.3d 629, 632-33 (5th Cir. 2001). The only evidence presented on

the issue of causation was the testimony of the plaintiff, who stated that she sat down without

looking. Because the district court’s findings were not clearly erroneous, we affirm. See Ryland v.

Liberty Lloyd’s Ins. Co., 630 So.2d 1289, 1302 (La. 1994) (“Negligence is only actionable where it

is both a cause in fact and a legal cause of the injury.”); Johnson v. Lull Enters., Inc., 663 So.2d 403,

409 (La. Ct. App. 1995) (“Even in a case where some negligence exists, without causation no liability

is created and the negligence is not actionable.”).

        AFFIRMED.




                                                  -2-